Citation Nr: 1209598	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  96-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increased initial disability ratings for atrial tachycardia with pacemaker, evaluated as 10 percent disabling from June 4, 1993, 100 percent disabling from July 14, 1999, and 10 percent disabling from October 1, 1999.

2.  Entitlement to a total disability rating based on individual unemployability prior to July 14, 1999.

3.  Entitlement to special monthly compensation (SMC) under the provisions of 38 C.F.R. § 3.350(i). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to July 1975 and from July 1989 to June 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) and March 2000 and October 2005 Board remands.  In June 2005, the Veteran testified at a Board hearing.  A transcript of this hearing is associated with the claims file.

In a February 1999 rating decision, the RO granted service connection for atrial tachycardia with pacemaker (heart disability), and assigned a 10 percent evaluation effective June 4, 1993, a 100 percent evaluation effective July 14, 1999, and a 10 percent evaluation, effective October 1, 1999.  The Veteran appealed those evaluations.  In a November 2003 rating decision, however, the RO severed service connection, effective February 1, 2004.  In an October 2005 decision, the Board granted restoration of the Veteran's service-connected heart disability and remanded the Veteran's claim for an increased initial evaluation for that disability.  In a February 2007 rating decision, the RO restored service connection for the heart disability.  

In a June 2007 decision, the Board addressed multiple issues, including the issues as noted above.  The Board granted a 30 percent initial evaluation for the heart disability and a total disability rating based on individual unemployability (TDIU).  In an October 2007 rating decision, the RO effectuated the TDIU grant, effective March 17, 2000, the date that the Veteran met the schedular criteria.  But in a March 22, 2011 Order of Reconsideration sent to the Veteran and his representative, the Board ordered reconsideration of the June 2007 decision only as it pertains to the issue of entitlement to an increased evaluation for the heart disability.  The Board notified the Veteran that it was assigning a panel to issue the reconsideration decision and that he was permitted 60 days to submit evidence.  See 38 C.F.R. §§ 19.11(a), (b), 20.1001(b)(2) (2011).  The Board has not received any additional evidence or argument and the 60 day period has expired.  Accordingly, there is no prejudice to the Veteran in proceeding to adjudicate this appeal.  

Additionally, the Board notes that although the Order of Reconsideration did not include the issue of entitlement to a TDIU rating, the issue is on appeal because it is part and parcel of the Veteran's claim for an increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (noting that when TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).  The issue is only for consideration, however, for the time period prior to July 14, 1999.  This is because in the June 2007 decision, the Board assigned a TDIU rating, and the RO effectuated the award, effective March 17, 2000.  Furthermore, this decision assigns a 100 percent schedular evaluation, effective July 14, 1999 through August 14, 2000.  See Green v. West, 11 Vet. App. 472, 476 (1998) (noting that a veteran is not entitled to TDIU where he is already assigned a 100 percent schedular evaluation for a service-connected disability).  Accordingly, the issues on appeal are as listed above.

Finally, as will be discussed below, the record raises the issue of entitlement to SMC under the provisions of 38 C.F.R. § 3.350(i).  As such, this issue is also listed above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to July 14, 1999, the Veteran's service-connected heart disability was manifested by sinus tachycardia, possible paroxysmal tachycardia with recurrent chest pain, loss of consciousness, and syncope.  

2.  On and after July 14, 1999, but prior to August 14, 1999, the Veteran's service-connected heart disability was manifested by convalescence due to complete atrioventricular (AV) block with insertion of a permanent internal pacemaker.

3.  On and after August 14, 1999, but prior to August 15, 2000, the Veteran's service-connected heart disability was manifested by AV block with insertion of a permanent internal pacemaker.

4.  On and after August 15, 2000, but prior to May 23, 2003, the Veteran's service-connected heart disability was manifested by complete AV block with insertion of a permanent internal pacemaker.

5.  On and after May 23, 2003, the Veteran's service-connected heart disability is manifested by placement of an automatic implantable cardioverter defibrillator (AICD).

6.  Prior to July 14, 1999, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  

7.  On and after March 17, 2000, and prior to August 15, 2000, there is a single service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent.

8.  On and after May 23, 2003, there is a single service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent.


CONCLUSIONS OF LAW

1.  Prior to July 14, 1999, the criteria for an initial evaluation of 30 percent, but no more, for a heart disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).

2.  On and after July 14, 1999, but prior to August 15, 2000, the criteria for an initial evaluation of 100 percent for a heart disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.30 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).

3.  On and after August 15, 2000, but prior to May 23, 2003, the criteria for an initial evaluation of 30 percent, but no more, for a heart disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).

4.  On and after May 23, 2003, the criteria for a 100 percent evaluation for a heart disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).

5.  Prior to July 14, 1999, the criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

6.  On and after March 17, 2000, and prior to August 15, 2000, the criteria for SMC have been met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).  

7.  On and after May 23, 2003, the criteria for SMC have been met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in March 2002, August 2006, and March 2010; each contains a history obtained from the Veteran, a review of pertinent evidence, and explanations relevant to the applicable rating criteria.  Although the examinations did not provide findings related to metabolic equivalents (METs), those findings were not necessary as findings regarding the Veteran's left ventricular ejection fraction are of record.  See 38 C.F.R. § 4.101(b)(2) (2011).  Additionally, the Veteran provided testimony at a June 2005 Board hearing.  The Board notes that the Veteran's claims folder was rebuilt, as noted in an October 2003 memorandum that indicated the procedures taken to locate the Veteran's claims folder and to rebuild that folder when determined it was lost.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, the Board notes that this appeal was remanded in June 2007.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That development requested in that remand, to obtain post-2005 VA medical records and provide a VA examination with specific medical findings, was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).


Increased Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

During the pendency of this appeal, VA revised the criteria for evaluating cardiovascular disorders, effective January 12, 1998.  See Schedule for Rating Disabilities: Cardiovascular System, 62 Fed. Reg. 65,207 (Dec. 1997).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25,179 (2003).  If application of an amended regulation has a retroactive effect, then the regulation cannot be applied.  Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. Cir. 2008).  But even if the amended versions are more favorable, the amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33,422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).  

To determine if the regulation change produces retroactive effects, VA must consider 1) the nature and extent of the change of the law, 2) the degree of connection between the operation of the new rule and a relevant past event, and 3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf v. USI Film Products, 511 U.S. 244, 270 (1994)).  A new regulation has retroactive effects if it is less favorable to a claimant than the old regulation.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  

In this case, the application of the January 12, 1998 regulatory change in the diagnostic criteria regarding cardiovascular disorders does not on its face have retroactive effects on the Veteran's claim as it is not clear that the regulations are less favorable.  Accordingly, prior to January 12, 1998, only the old criteria are applied; on and after that date, the prior and revised criteria must be considered in order to determine which is more advantageous to the Veteran.  Whichever criteria that are more advantageous to the Veteran will then be applied.

The Veteran is service-connected for atrial tachycardia with pacemaker and AICD implantation, which was originally service-connected as mitral valve prolapse.

Evaluation prior to July 14, 1999

Under the currently assigned diagnostic code for this time period, the Veteran's heart disability was evaluated as 10 percent disabling for pacemaker implantation with a minimum evaluation of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2011).  The RO assigned this evaluation based on the current or revised regulatory criteria, effective January 12, 1998, although service connection was granted effective June 4, 1993.  The Board will, however, assess entitlement to an increased evaluation based on the revised criteria only on and after its effective date.  

A January 1990 STR noted the Veteran was seen for light-headedness.  Complaints were suggestive of cardiovascular pathology.  The discharge diagnoses were mitral valve prolapse and hyperlipidemia.  A February 1993 STR diagnosed mitral valve prolapse which could cause chest pain, palpitation, dizziness, and fainting.  The Veteran was discharged from active service in June 1993.

In September 1993 private medical records, there was intermittent chest discomfort and episodes of near syncope.  The Veteran was admitted to the hospital and scheduled for a catheterization.  Blood pressure was 102/70.  There were no abnormalities noted on electrocardiogram and he was ruled out for myocardial infarction.  He underwent cardiac catheterization without complication.  There was normal left ventricular function, an ejection fraction of approximately 67%, no mitral regurgitation, and no evidence of mitral valve prolapse.  The impression was no significant coronary artery disease or other cardiac abnormalities.  It was felt that this chest pain was non cardiac in nature and was likely gastrointestinal-related.  

In a December 1996 private medical record, there was blood pressure of 130/80.  In a September 1997 private record, there was chest pain of questionable etiology.  In a February 1998 private record, the Veteran reported syncope.  In an April 1998 private record, the assessment was sinus tachycardia.  In a February 1999 private record, there was a history of tachycardia off and on for the last 3 days.  In an April 1999 letter, a private physician noted that the Veteran had problems with recurrent chest pain, tachy palpitations, and loss of consciousness.  It was noted that other records indicated paroxysmal narrow complex tachycardia.  The Veteran's history was remarkable for recurrent episodes of tachy palpitations and one episode of loss of consciousness with frontal laceration.  In a May 1999 private record, the Veteran returned for follow-up of recurrent palpitations.  The assessment was sinus tachycardia.  Private records from July 1999 noted inappropriate sinus tachycardia and recurrent loss of consciousness.  The examiner noted one option for treatment was ablation plus pacemaker implantation.  

No higher evaluation is provided for under the diagnostic code for pacemaker implantation, other than a 100 percent evaluation to be assigned for 2 months after the procedure.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2011).  The pacemaker was not, however, implanted until July 14, 1999.  Accordingly, an increased evaluation on this basis is not warranted prior to that date.

The Board has considered the application of other potentially relevant diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 U.S.C.A. § 7104(a) (West 2002) (providing that the Board is obligated to consider all potentially relevant provisions of law and regulations).  Under the criteria applicable prior to January 12, 1998, for paroxysmal tachycardia, a maximum 30 percent evaluation is assigned for severe, frequent attacks.  38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).  The evidence of record contains multiple diagnoses of sinus tachycardia.  In April 1999, a private examiner noted that the evidence indicated paroxysmal tachycardia.  The Veteran also reported chest pain with recurrent loss of consciousness.  Although the lay and medical evidence is not entirely clear regarding the severity of these attacks, resolving all reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of severe, frequent attacks of tachycardia.  An initial 30 percent evaluation is thus for assignment.  Because such an evaluation is the maximum provided for paroxysmal tachycardia, a 30 percent evaluation, but no higher, is warranted.  

The Board notes that it has changed the diagnostic code under which the Veteran's heart disability is rated for this time period.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Although any change must be explained, one diagnostic code may be more appropriate than another based on such factors as relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

An initial evaluation in excess of 30 percent must be considered under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595; 38 U.S.C.A. § 7104(a).  For auriculoventricular block, a 60 percent evaluation is assigned for complete block, with Stokes-Adams attacks several times a year despite the use of medication or management of the heart block by pacemaker.  A 100 percent evaluation is assigned for complete block, with attacks of syncope necessitating the insertion of a permanent internal pacemaker, and for 1 year, after which period the rating will be on residuals.  38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  But the evidence does not indicate any Stokes-Adams attacks and the AV block was not conducted until July 14, 1999.  Accordingly, this diagnostic code does not provide for an evaluation in excess of 30 percent.  

Additionally, the evidence for this time period does not establish the presence of rheumatic heart disorder, bacterial endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, infarction of myocardium, hyperthyroid heart disease, hypertensive heart disease, coronary artery bypass surgery, or heart valve replacement.  38 U.S.C.A. § 4.104, Diagnostic Codes 7000-08, 7016-17 (1997).  Furthermore, an evaluation in excess of 30 percent is not provided for sinus tachycardia.  38 C.F.R. § 4.104, Diagnostic Code 7014 (1997).  Moreover, paroxysmal flutter, paroxysmal auricular fibrillation, and permanent auricular fibrillation are evaluated under the criteria for paroxysmal tachycardia, which, as determined above, do not provide for an evaluation in excess of 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7010-12 (1997).  Thus, the prior criteria do not provide for an evaluation in excess of 30 percent.

Under the revised criteria, effective January 12, 1998, multiple cardiovascular disabilities are evaluated under the same criteria.  Those disabilities include documented valvular heart disease (including rheumatic heart disease), documented endocarditis, documented pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease with documented coronary artery disease, myocardial infarction, hypertensive heart disease, ventricular arrhythmias, atrioventricular block, heart valve replacement, coronary bypass surgery, and cardiomyopathy.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-07, 7011, 7015-17, 7020 (2011).  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and a 100 percent evaluation is assigned for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-17, 7020.  In September 1993, there was a normal left ventricular function and an ejection fraction finding of 67%.  Additionally, the evidence does not contain any METs findings and does not indicate acute or chronic congestive heart failure.  Accordingly, an initial evaluation in excess of 30 percent under these revised diagnostic codes is not warranted.  

Furthermore, the evidence also does not demonstrate any cardiac pacemaker implantation or cardiac transplantation.  38 C.F.R. § 4.104, Diagnostic Codes 7018-19 (2011).  Moreover, an evaluation in excess of 30 percent is not provided for under the revised criteria for hyperthyroid heart disease and supraventricular arrhythmia.  38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010 (2011).  Accordingly, prior to July 14, 1999, under the prior and revised regulatory criteria, a 30 percent evaluation, but no more, is warranted for the service-connected heart disability.

Evaluation from July 14, 1999

On and after July 14, 1999, under the revised criteria, the Veteran's heart disability is assigned a 100 percent for 2 months following the AV block and implantation of the permanent pacemaker.  See 38 C.F.R. § 4.104, Diagnostic Code 7018 (2011).  Then, on and after October 1, 1999, a 10 percent evaluation is assigned, which reflects the minimum rating after implantation of a cardiac pacemaker.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2011).  

On July 14, 1999, the Veteran underwent a diagnostic electrophysiological study with radiofrequency catheter ablation of the AV node with the intention to create a complete heart block for symptomatic atrial arrhythmia.  There was complete antegrade heart block and implantation of a dual chamber permanent pacing system.  

Preliminarily, the Board notes that the prior criteria provide for a 100 percent evaluation of one year after complete auriculoventricular block, with attacks of syncope necessitating the insertion of a permanent internal pacemaker.  38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  This rating is to commence after initial grant of a one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.104, Diagnostic Code 7015, Note (2) (1997).  Here, the Veteran's permanent pacemaker was implanted on July 14, 1999, following a complete AV block.  The Board notes that the claim file does not contain records related to the Veteran's hospitalization and medical treatment at the time of the pacemaker implantation and directly thereafter; rather, it only contains the operative report.  The claims file was rebuilt in 2003, and presumably, those records were not recovered or were not associated with the claims file.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's pacemaker implantation necessitated at least one month of convalescence.  See 38 C.F.R. § 4.30(a) (2011).  Thus, under the prior criteria, the Veteran is entitled to a one month 100 percent evaluation, followed by a one year 100 percent evaluation.  See 38 C.F.R. § 4.30, 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  A 100 percent evaluation is assigned for a 13 month period from July 14, 1999 to August 15, 2000.  

The Board notes that this is a change in diagnostic code from the current criteria, Diagnostic Code 7018, to the prior criteria, Diagnostic Code 7011.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  Again, however, the newly assigned diagnostic code is directly related to the Veteran's heart disability symptoms as it is assigned based on his pacemaker implantation.  Additionally, it provides for a longer period of the 100 percent evaluation; 13 months under the prior criteria versus 2 months under the revised criteria.  Application of the current criteria would, therefore, cause impermissible retroactive effects because the criteria are less favorable.  Rodriguez, 511 F.3d at 1153.  No further analysis of an increased initial schedular evaluation from July 14, 1999 to August 15, 2000 need be conducted.  See 38 C.F.R. § 4.104; see also AB, 6 Vet. App. at 38-39.  

Likewise, the Board finds that a 100 percent evaluation is also assigned effective on and after May 23, 2003.  VA medical records demonstrate that on May 23, 2003, the Veteran underwent implantation of an AICD.  Under revised Diagnostic Code 7011, a 100 percent evaluation is assigned as of the date of implantation of such a device.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).  Again, this is a change in diagnostic code that reflects the Veteran's AICD implantation and assigns a more favorable evaluation.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  No further analysis of an increased initial schedular evaluation from on and after May 23, 2003 need be conducted.  See 38 C.F.R. § 4.104; see also AB, 6 Vet. App. at 38-39.  

The only time period remaining for evaluation of the Veteran's heart disability is, therefore, on and after August 15, 2000 and prior to May 23, 2003.  Medical evidence not relevant to that time period is thus omitted herein, except where relevant.  The Board notes that the Veteran's 100 percent evaluations are directly related to the implantation of this pacemaker and AICD, which were directly related to his service-connected atrial tachycardia.  The claims file demonstrates that the Veteran has multiple other heart symptomatology and disabilities.  But the probative medical evidence of record demonstrates that there are no residuals of the Veteran's service-connected heart disability, rather, the examiners have determined that his other conditions are unrelated to his service-connected disability.  

A March 2002 VA heart examination was conducted.  The examiner reviewed records submitted by the Veteran from an outside physician and inpatient records from VA.  The examiner determined that there was no mitral valve prolapse, only mild tricuspid regurgitation and thus opined that there was a lack of substantial evidence of the Veteran having clinically significant mitral valve prolapse.  The examiner also found that the association between the Veteran's present heart problems and his service-connected mitral valve prolapse were not grounded in medical evidence.  An August 2006 VA heart examination was conducted.  The examiner extensively reviewed the claims file.  The diagnoses included atrial tachycardia, coronary artery disease, ischemic cardiomyopathy, and syncope.  The examiner found that the Veteran's present cardiac dysfunction and his METs of greater than 7 but less than 10 were secondary to his ischemic cardiomyopathy and coronary artery disease and not to his atrial arrhythmia.  The examiner determined that there were no significant symptoms secondary to the Veteran's arrhythmia and that his current automatic defibrillator should preclude cardiac syncope.  A March 2010 VA heart examination was conducted without a review of the claims file.  The Veteran provided a cardiac history.  The examiner diagnosed atrial tachycardia with pacemaker.  The examiner determined there were no effects on the Veteran's occupation or daily activities as he was completely paced at an adequate rate and therefore there was no effect of atrial tachycardia.  

The Board finds these medical opinions competent and probative, as they were provided upon a review of relevant medical evidence, to include the Veteran's own lay statements, and provided supporting rationale for the provided opinions.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in whether an opinion is persuasive is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, with these medical opinions guiding a review of the evidence, the appropriate evaluation for the time period of August 15, 2000 to May 23, 2003 must be determined.  

In a November 1999 private medical record, the Veteran returned for evaluation of potential arrhythmias, status post radio frequency catheter ablation of the AV node and implantation of a dual chamber permanent pacing system.  On review the intrinsic rhythm was sinus tachycardia.  In a December 1999 letter, a private physician stated that the Veteran's cardiac history was remarkable for good aerobic exercise ability on flat ground with no dizziness or lightheadedness, but chest tightness and lightheadedness and shortness of breath upon incline or grade.  The examiner noted that a January 1999 angiographic catheterization report described angiographically normal coronary arteries.  The examiner noted that the permanent pacing system had obviated the concern over possible parosyxmal supraventricular tachycardia and atrial tachycardias.  An EKG showed normal sinus rhythm.  

A February 2000 letter from a private physician indicated that the Veteran was admitted to a hospital for 24 hours.  He presented for elective angiographic catheterization, which demonstrated no occlusive or valvular disease.  The left ventricular systolic function and aorta appeared normal.  February 2000 private records noted an ejection fraction of 60% and normal left ventricular size and function.  An April 2000 letter from a private physician indicated that the Veteran's interval cardiac history was remarkable for palpitations.  The Veteran's pacing system was functioning normally.  There was a structurally normal heart by angiographic catheterization.  In a December 18, 2000 private record, there was estimated ejection fraction of 40%.  Testing showed evidence consistent with prior myocardial infarction.  Other December 2000 private records indicated an estimated ejection fraction of 48% without evidence of reversible myocardial infarction.  

In a January 2001 letter, a private physician noted he had seen the Veteran for anginal symptoms, history of pacemaker placement following supraventricular tachycardia, electrophysiology study, and ablation.  The initial evaluation revealed moderate cardiomyopathy with estimated ejection fraction of 40%.  A stress test showed evidence of inferoseptal and apical prior myocardial infarction.  A recent heart catheterization showed normal coronary arteries.  The examiner noted that the Veteran had been placed on medications on which he would be dependent the rest of his life and the examiner believed there been a heart attack in the past.  In a January 2001 private record, blood pressure was normal.  In a July 2002 private medical record there was a history of congestive cardiomyopathy.  The assessments were chest pain syndrome, suggestive of angina pectoris, normal coronary arteries by prior catheterization, reportedly significant left ventricular dysfunction by the Veteran's statements, chronic congestive cardiomyopathy, and history of AV block with permanent pacemaker.  

In a September 2002 note by a VA physician, it was noted that the Veteran had heart catheterization which revealed only minimal disease, but a reduced cardiac function.  The echocardiogram report determined there was moderate left ventricle enlargement, moderate to severe left ventricle dysfunction, normal valves, and mild tricuspid regurgitation.  This report and symptoms corroborated the outside physician's diagnosis of congestive heart failure.  In an October 2002 VA medical record, a VA physician noted that the Veteran had a pacemaker and was followed by cardiology.  

In an October 2002 letter, a private physician noted that the Veteran's cardiac problems included significant cardiomyopathy with apical akinesis, history of syncope, history of angina, and status-post pacemaker placement after ablation for supraventricular tachycardia.  The Veteran was medication dependent and was disabled from a cardiac standpoint.  

As of August 15, 2000, the Veteran's 100 percent evaluation under prior Diagnostic Code 7015 terminates.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  Under that diagnostic code, after the one year period has ended, AV block is rated on residuals.  A 30 percent evaluation is assigned for complete block, without syncope or minimum rating when pacemaker has been inserted.  A 60 percent evaluation is assigned for complete block, with Stokes-Adams attacks several times a year despite the use of medication or management of the heart block by pacemaker.  38 C.F.R. § 4.104, Diagnostic Code 7015 (1997).  Here, the 30 percent evaluation is the minimum evaluation because a permanent pacemaker was implanted on July 14, 1999.  Additionally, the evidence of record does not demonstrate any Stokes-Adams attacks.  Thus, a 60 percent evaluation is not for assignment.  Accordingly, an initial evaluation of 30 percent for this time period, but no more, is warranted under this diagnostic code.  

Generally, other potentially relevant diagnostic codes are considered when determining the appropriate evaluation to be assigned.  See Schafrath, 1 Vet. App. at 595.  But as noted above, an April 2000 private examiner noted that the Veteran's pacing system was functioning normal.  The March 2002 VA examiner determined that the association between the Veteran's present heart problems and his service-connected mitral valve prolapse would not be grounded in medical evidence.  This finding was supported by the August 2006 VA examiner's opinion that the Veteran's cardiac dysfunction was secondary to his ischemic cardiomyopathy and coronary artery disease and not to his service-connected atrial arrhythmia and that there were no significant symptoms secondary to the Veteran's arrhythmia.  The examiner also noted that the pacing system should prevent syncope.  A March 2010 VA examiner noted there were no effects of atrial tachycardia.  Thus, the evidence of record demonstrates that the service-connected atrial tachycardia with pacemaker and AICD implantation does not cause the Veteran's cardiac impairment.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Thus, an evaluation in excess of 30 percent on and after August 15, 2000, but prior to May 23, 2003, is not warranted under prior or revised criteria.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-08, 7010-14, 7016-17 (1997); 38 C.F.R. § 4.104, Diagnostic Codes 7000-08, 7010-11, 7015-20 (2011).  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral must be addressed either when raised by the veteran or the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected heart disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess all functional effects of cardiovascular disorders, to include the Veteran's symptoms of tachycardia and syncope.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.
Entitlement to TDIU

In the June 2007 decision, the Board granted TDIU based on a combination of the Veteran's service-connected psychiatric and physical disabilities.  The Board determined that the service-connected psychiatric disorder alone did not preclude substantially gainful employment but that "the combined effect of the [V]eteran's service-connected disorders" was to preclude substantially gainful employment.  In an October 2007 rating decision, the RO effectuated the TDIU grant, effective March 17, 2000, the date that the Veteran met the schedular criteria.  As noted in the Introduction, this issue is for consideration for the time period prior to July 14, 1999.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Where a veteran does not meet the schedular criteria, but is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, extra-schedular TDIU shall be considered.  38 C.F.R. § 4.16(b).

Prior to July 14, 1999, the Veteran's service-connected disabilities and evaluations were as follows:  dysthmic disorder, rated as 30% disabling; heart disorder, rated as 30% disabling; hiatal hernia, rated as 10% disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's total evaluation was 60% and no one disability was evaluated as 40% disabling.  Thus the schedular criteria for TDIU are not met.  Accordingly, the issue is whether the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience, such that the issue should be referred for extra-schedular consideration. 

As of June 1993, the Veteran was in receipt of SSA benefits, based on his psychiatric and heart disorders.  A September 1993 private medical record noted that he retired from the Air Force in 1993.  

Regarding the heart disability, prior to July 14, 1999, it was evaluated as 30 percent disabling, which reflects severe frequent attacks of paroxysmal tachycardia.  See 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).  The evidence of record did not demonstrate severe, frequent attacks, but as indicated above, all reasonable doubt was resolved in favor of the Veteran.  The evidence of record regarding this disability indicates that the Veteran's symptoms included intermittent chest discomfort, tachycardia, and episodes of near syncope.  There were no heart abnormalities on electrocardiogram and normal left ventricular function.  The impressions included no significant coronary artery disease or other cardiac abnormalities.  It was felt that the Veteran's chest pain was non cardiac in nature and was likely gastrointestinal-related.  

Regarding the psychiatric disorder, prior to July 14, 1999, it was evaluated as 30 percent disabling which reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  See 38 C.F.R. § 4.130 (2011).  In a November 1993 private medical record, it was noted that the Veteran had recently retired from his position as an Army recruiter.  In a December 1993 private record, the examiner stated that the Veteran was physically unable to do manual labor because he had difficulty lifting or walking very far and difficulty sitting or standing for any length of time due to his physical and mental injuries.  The examiner also stated that the Veteran's psychiatric disorder impaired his working as he had difficulty concentrating, was angry, and was sleep deprived.  At the May 1999 RO hearing, the Veteran stated that he did construction work and worked with the military.  He had difficulty working with others.  He stated that his medications, including Valium, would prevent him from obtaining employment.  In a March 2000 VA medical record, a psychologist determined there was a GAF score of 60.  An April 2000 VA record determined a GAF score of 55 over the prior year.  GAF scores of 51 to 60 is defined as moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

Regarding the hiatal hernia, prior to July 14, 1999, it is evaluated as 10 percent disabling, which reflects two or more of the following symptoms with less severity:  persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  The evidence of record indicates diagnoses of esophagitis, gastritis, and ulcers.  The Veteran's reported symptomatology included persistent pain.  In 1998, he had a Nissen fundoplication due to his hiatal hernia.

The Board finds that the evidence of record does not support a finding that this issue should be referred for extraschedular consideration of TDIU.  The medical evidence regarding the Veteran's heart disorder indicates that his symptoms are not likely due to his heart disorder, but may be due to the gastrointestinal disorder.  Those symptoms were chest pain, tachycardia, and episodes of near-syncope.  Additionally, the medical evidence regarding the Veteran's psychiatric disorder demonstrates that there is interference with work, but does not demonstrate preclusion of the ability work, as noted by the evaluation recognizing intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran's gastrointestinal disorder was evaluated as less severe than productive of considerable impairment of health.  Although a social worker stated that the Veteran was unable to perform manual labor due to all of his mental and physical disabilities and there was interference in the workplace in general, the examiner did not find the Veteran unemployable.  The Board notes that the Veteran had worked in manual labor jobs and more sedentary jobs as he had most recently retired as an Army recruiter in 1993.  Because the Veteran's service-connected disabilities do not meet the schedular criteria and the evidence does not indicate unemployability, this issue need not be referred for extraschedular TDIU consideration.

Entitlement to Special Monthly Compensation

Because a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, the Board has considered whether the Veteran's service-connected disabilities or a combination thereof warrant an award of special monthly compensation (SMC).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is presumed to be seeking the maximum benefit allowed by law and regulation); Schafrath, 1 Vet. App. at 595.  

SMC is awarded where the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, independently ratable at 60 percent or more, or (2) by reason of the service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" is considered met when the veteran is substantially confined to such veteran's house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

A TDIU rating may qualify as a total rating for purposes of this section where it is based on one service-connected disability.  Bradley v. Peake, 22 Vet. App. 280, 292-93 (2008).  Where TDIU is based on the effect of a combination of service-connected disabilities, SMC is not warranted on this basis.  Bradley, 22 Vet. App. at 293 (noting that 38 U.S.C.A. § 1114(s) "does not limit 'a service-connected disability rated as total' to only a schedular rating of 100%, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating").  

The Board finds that SMC is warranted from March 17, 2000 to August 14, 2000 and again, beginning on May 23, 2003.  Initially, the Board concludes that the Veteran is not housebound at any time during the appeal period.  The Veteran did not allege he was confined to his house or immediate premises, and the evidence of record does not demonstrate that the Veteran is housebound.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Prior to July 14, 1999, the Veteran's service-connected disabilities and evaluations are as follows:  dysthymic disorder, rated as 30% disabling; heart disorder, rated as 30% disabling; hiatal hernia, rated as 10% disabling; and bilateral hearing loss, rated as noncompensable.  Thus, the percentage criteria are not met as the Veteran does not have a service-connected disability rated as total because TDIU is not assigned and there is no 100% evaluation in effect.  SMC is not warranted prior to July 14, 1999.

As of July 14, 1999, the evaluations were as follows:  dysthymic disorder, rated as 30% disabling; heart disorder, rated as 100% disabling; hiatal hernia, rated as 10% disabling; and bilateral hearing loss, rated as noncompensable.  There is, therefore, a 100% evaluation assigned for the heart disorder, but there are not additional service-connected disabilities independently ratable at 60 percent:  the dysthmic disorder was evaluated as 30% and the hiatal hernia was evaluated at 10%, which equates to a 40% evaluation.  See 38 C.F.R. § 4.25.  Accordingly, the percentage criteria were not met and SMC is not warranted as of July 14, 1999.

As of March 17, 2000, the evaluations were as follows:  dysthymic disorder, rated as 50% disabling; heart disorder, rated as 100% disabling; hiatal hernia, rated as 10% disabling; and bilateral hearing loss, rated as noncompensable.  There is a 100% evaluation and additional service-connected disabilities independently ratable at 60 percent:  the dysthmic disorder was evaluated as 50% and the hiatal hernia was evaluated at 10%.  Using the combined ratings table, this equates to a 60% evaluation.  See 38 C.F.R. § 4.25.  SMC is thus warranted as of March 17, 2000.

On and after August 15, 2000, however, there is no longer a service-connected disability rated as total because the Veteran's heart disability was only evaluated as 30% disabling.  The other evaluations were as follows:  dysthymic disorder, rated as 50% disabling; hiatal hernia, rated as 10% disabling; and bilateral hearing loss, rated as noncompensable.  Although a TDIU rating is in effect, it is based on the combined effect of the Veteran's psychiatric and physical disabilities and as such does not meet the requirements for SMC.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley, 22 Vet. App. at 293.  SMC is therefore not warranted as of August 15, 2000.  

As of May 23, 2003, however, the Veteran's heart disorder is again evaluated as 100% disabling.  Additionally, there are additional service-connected disabilities independently ratable at 60 percent:  the dysthmic disorder is evaluated as 50% disabling and the hiatal hernia is evaluated at 10% disabling.  Using the combined ratings table, this equates to a 60% evaluation.  See 38 C.F.R. § 4.25.  Accordingly, SMC is warranted as of May 23, 2003. 

ORDER

Prior to July 14, 1999, an initial evaluation of 30 percent, but no more, for the service-connected heart disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after July 14, 1999, but prior to August 15, 2000, an initial evaluation of 100 percent, but no more, for the service-connected heart disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after August 15, 2000, but prior to May 23, 2003, an initial evaluation of 30 percent, but no more, for the service-connected heart disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after May 23, 2003, an initial evaluation of 100 percent, but no more, for the service-connected heart disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to July 14, 1999, TDIU is denied.

On and after March 17, 2000 to August 15, 2000, SMC is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after May 23, 2003, SMC is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________                __________________________
            J. A. MARKEY 	                                 MARJORIE A. AUER
        Veterans Law Judge,                                Veterans Law Judge,
    Board of Veterans' Appeals                      Board of Veterans' Appeals


___________________________
	K. OSBORNE
	Veterans Law Judge,
	Board of Veterans' Appeals



Department of Veterans Affairs


